386 A.2d 1093 (1978)
SMITHFIELD EDUCATION ASSOCIATION
v.
SMITHFIELD SCHOOL COMMITTEE.
No. 76-424-Appeal.
Supreme Court of Rhode Island.
May 19, 1978.
Urso & Adamo, Natale L. Urso, Thomas J. Liguori, Jr., Westerly, for plaintiff.
Goldman, Biafore & Hines, John H. Hines, Jr., Providence, for defendant.

OPINION
PER CURIAM.
The defendant school committee appeared before us on May 4, 1978, in response to our order to show cause why its appeal from the Superior Court's confirmation of an arbitration award should not be summarily dismissed because the issues on appeal are clearly controlled by established Rhode Island law. We issued our order after a study of the record in this case and the defendant's brief.
In confirming the award, the trial justice relied on our holding in Belanger v. Matteson, 115 R.I. 332, 356, 346 A.2d 124, 138 (1975), which we reiterated in City of Cranston v. Hall, R.I., 371 A.2d 590, 595 (1977). In Belanger we stressed that judicial reversal of an arbitration award solely on a reviewing court's disagreement with the arbitrator's interpretation of a contract would nullify the bargain made by the parties and threaten the strong public policy that favors private settlement of grievance disputes *1094 arising from collective bargaining agreements. Accordingly, we ruled that since an arbitrator's mistake of law was not grounds to vacate an award, arbitrators were free to fashion rules and determine the facts; and, in the absence of complete irrationality, the award would not be subject to judicial revision. The defendant has failed to persuade us that its appeal does not come within the ambit of Belanger.
The defendant's appeal is denied and dismissed, and the judgment appealed from is affirmed.